Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election of claims 10, 11, 13, 14, 16-18 in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 15, 19 and 20 are withdrawn from further consideration as being drawn to non-elected inventions.

The restriction requirement is made FINAL.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanzella et al. (of record). 
 
Vanzella teaches that Hibiscus syriacus has been found to inhibit the activity of monoamine oxidase which is the mechanism of action of one class of antidepressant drugs and H. tiliaceus is popularly used in postpartum disorders, see page 2, left column. Note that animals were injected (parenterally) with the extract, see page 3. Thus, the extract of Hibiscus syriacus (hereafter “extract”) is a pharmaceutical composition. 

Vanzella does not explicitly teach that the hibiscus syriacus extract is from the flower.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a Hibiscus syriacus flower extract to treat a stress disorder (such as depression) in a subject since if one of ordinary skill in the art already knows that Hibiscus syriacus root bark extract was known at the time the invention was made to have been found to inhibit the activity of monoamine oxidase (which is the mechanism of action of one class of antidepressant disorders) and one knows that H. tiliaceus flowers have antidepressant effects then one of ordinary skill in the art would have been motivated to use a Hibiscus syriacus flower extract to treat a stress disorder (such as depression) in a subject since clearly there is a connection between the two species of Hibiscus which is that they both have the same mechanism of action of one class of antidepressant drugs.

Whether the extract is from the root or the flower is an obvious variant since many of the same components found in the Hibiscus syriacus root versus the flower are one and the same such as coumarins which are found in both. See “vehicle” taught on page 3, left hand column. It is also noted that if one treats depression one is also inherently treating a stress disorder since stress is associated with depression. Note methanol (alcohol) extract. The extract can be seen as a functional health food composition since health benefits are obtained when the composition is administered. 

In the event it is seen that depression does not inherently treat a stress disorder (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to treat stress when treating someone with depression since depression wreaks havoc in people’s live and that will cause a stress disorder. 

Applicant argues that allegedly because Hibiscus tiliaceus L. (Malvaceae) is a different species from H. syriacus, and it is known that different species have different properties and constituents, the teaching related to Hibiscus tiliaceus L. (Malvaceae) is not sufficient to support the obviousness.

This has been addressed above and applicant has provided no evidence to support their argument.

Applicant then argues that it is allegedly taught that coumarins and coumarino-lignans from the H. syriacus root bark inhibits the activity of monoamine oxidase. There is no teaching or suggestion of that the flower of H. syriacus has the same activity. 

Once again, this has been addressed above. 

Applicant states that the examiner’s statements are not supported by evidence, but applicant themselves have provided zero evidence on any of their allegations.

Unlike the examiner’s argument, it is well known that each part of a plant has a different
constituent and function, as stated above, according to applicant.

Applicant argues that allegedly since Vanzella specifically teaches the use of H. syriacus root bark and the use of Hibiscus tiliaceus flowers, there is no motivation to replace H. syriacus root bark with H. syriacus flower.

Once again, this has been addressed above. So, if Vanzella only teaches H. syriacus root bark (according to applicant and which is NOT admitted by the examiner) then why does Vanzella use H. tiliaceus flowers ?

Once again for the above reasons, the claimed invention is obvious.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655